 
SECOND AMENDMENT TO PURCHASE AGREEMENT




THIS SECOND AMENDMENT TO PURCHASE AGREEMENT (“Second Amendment”) is executed to
be effective as of December 18, 2008, by and among Hallmark Financial Services,
Inc., a Nevada corporation (“Purchaser”), Samuel M. Cangelosi, Donate A.
Cangelosi and Donald E. Meyer (individually, a “Seller” and, collectively, the
“Sellers”).


RECITALS:


A.           Purchaser and Sellers entered into a Purchase Agreement (the
“Original Agreement”) dated as of November 9, 2005, with respect to the sale by
Sellers to Purchaser of the TGA Stock (as defined in the Original Agreement) and
the TGASRI Stock (as defined in the Original Agreement).


B.           The Original Agreement was previously amended by a First Amendment
to Purchase Agreement executed by Purchaser and Sellers effective as of August
30, 2007.


B.           Purchaser and Sellers mutually desire to further amend the Original
Agreement as provided herein.


AGREEMENT:


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:


1.           Amendment of Section 1.2.  Section 1.2 of the Original Agreement is
hereby amended and completely restated to read as follows:


Section 1.2    Purchase Price.
 
  The total consideration for the Shares (the “Total Purchase Price”) shall be
an amount equal to $40,900,000.00, consisting of the sum of:
 
(a)           For the purchase of the TGA Stock, an aggregate amount equal to up
to $40,700,000.00, consisting of an unconditional consideration of
$36,700,000.00 (the “TGA Base Purchase Price”) plus additional contingent
consideration of $4,000,000.00 (the “TGA Contingent Purchase Price”), as
provided in Section 1.4 hereof (the TGA Base Purchase Price and TGA Contingent
Purchase Price are collectively referred to herein as the “TGA Purchase Price”);
plus,
 
(b)           For the purchase of the TGASRI Stock, an aggregate amount equal to
$200,000.00  (the “TGASRI Purchase Price”).


2.           Amendment of Subsection 1.3(c).  Subsection 1.3(c) of the Original
Agreement is hereby amended and completely restated to read as follows:


(c)           The TGA Contingent Purchase Price, if any, shall be payable by the
Purchaser to the Sellers on or before January 31, 2009.  Such payment, if any,
shall be by Purchaser’s checks or by wire transfers of immediately available
funds to the bank account(s) set forth on a notice given to the Purchaser by the
Sellers at least three (3) business days prior to the due date of the TGA
Contingent Purchase Price.
 

--------------------------------------------------------------------------------


 
3.           Amendment of Section 1.4.  Section 1.4 of the Original Agreement is
hereby amended and completely restated to read as follows:


Section 1.4    TGA Contingent Purchase Price.  Payment of the TGA Contingent
Purchase Price is conditioned on the Sellers’ compliance with the covenants
contained in Section 5.9 hereof.


(a)           [Intentionally Deleted]


(b)           [Intentionally Deleted]


(c)           [Intentionally Deleted]


(d)           Notwithstanding the foregoing provisions of this Section 1.4, the
TGA Contingent Purchase Price otherwise payable to the Sellers shall be reduced
by such amount (not in excess of the TGA Contingent Purchase Price otherwise
payable) as TGA shall have paid at the written instructions of the Sellers to
employees of TGA as one-time incentive bonuses for the fiscal year ended
December 31, 2008.


4.           Ratification.  The terms and provisions set forth in this Second
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Original Agreement.  Except as expressly modified and superseded by
this Second Amendment, the terms and provisions of the Original Agreement are
ratified and confirmed and shall continue in full force and effect.  Purchaser
and Sellers agree that the Original Agreement, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with its terms.


5.           Purchaser Acknowledgment.  Purchaser acknowledges and agrees that
Sellers have fully complied with the covenants contained in Section 5.9 of the
Original Agreement and the TGA Contingent Purchase Price of $4,000,000 is fully
earned and final as of the date hereof.


6.           Sellers’ Release.  Each Seller hereby releases, acquits and forever
discharges Purchaser, its affiliates, subsidiaries and parents, and their
respective shareholders, directors, officers, employees, attorneys, agents,
successors, and assigns from any and all claims, obligations, liabilities,
demands, actions, and causes of action of any kind or character whatsoever,
known or unknown, foreseen or unforeseen, arising as a result of or in
connection with the Original Agreement or the respective Seller’s employment by
TGA (as defined in the Original Agreement) through the date hereof, other than
the obligation of Purchaser to pay the TGA Contingent Purchaser Price.


7.           Counterparts.  This Second Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Second Amendment by signing
any such counterpart.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each party has executed, or caused a duly authorized officer
to execute, this Second Amendment to be effective as of the date first set forth
above.
 


PURCHASER:
HALLMARK FINANCIAL SERVICES, INC.
                   
By:
/s/ Mark E. Schwarz
 
Name:
Mark E.Schwarz
 
Title:
ExecutiveChairman
             
SELLERS:
/s/ Samuel M.Cangelosi
 
Samuel M. Cangelosi
         
/s/ Donate A. Cangelosi  
 
Donate A. Cangelosi
           
/s/ Donald E. Meyer  
 
Donald E. Meyer




--------------------------------------------------------------------------------

